Citation Nr: 0832640	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  98-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of narcolepsy with cataplexy, sleep paralysis, and hypnogogic 
hallucinations prior to severance of service connection on 
March 31, 2001.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1991 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2000 of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.

The claim was remanded for additional development in October 
2003.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the pendency of the appeal for the claim of increase 
for narcolepsy, service connection for residuals of 
narcolepsy with cataplexy, sleep paralysis, and hypnogogic 
hallucinations was severed, effective March 31, 2001, and the 
law prohibits a retroactive increase following termination of 
basic entitlement.


CONCLUSION OF LAW

Without reaching the merits of the claim for increase, the 
veteran is not entitled to a rating increase for narcolepsy 
prior to the severance of service connection.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.

As there is no dispute as to the facts, the law is 
dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1998, the veteran filed a claim for increase for 
narcolepsy, which the RO denied in a rating decision in April 
1998.  The veteran then perfected an appeal of the adverse 
determination. 

While the appeal was pending on the claim for increase, in a 
rating decision in December 2000, the RO severed service 
connection for narcolepsy, effective March 31, 2001.    

In April 2002, the RO issued a supplemental statement of the 
case, addressing the claim for increase prior to the 
severance of service connection.  

The applicable law provides that a retroactive increase will 
not be awarded after basic entitlement has been terminated, 
such as by severance of service connection. 38 C.F.R. § 
3.400(o)(1).  As the veteran did not appeal the severance of 
service connection, the severance is final, and without 
reaching the merits of the claim for increase, a retroactive 
increase is not permissible under 38 C.F.R. § 3.400(o)(1). 

It is clear that the veteran is not entitled to an increase 
in compensation prior to the severance of service connection 
under 38 C.F.R. § 3.400(o)(1).  Where the law and not the 
evidence is dispositive, the appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) 


ORDER

Entitlement to a rating higher than 20 percent for residuals 
of narcolepsy with cataplexy, sleep paralysis, and hypnogogic 
hallucinations prior to the severance of service connection 
on March 31, 2001 is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


